DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

3.	Claim 1  recites an overhead image generation unit;” “a towing determination unit,”  “a display image generation unit;”, and claim 1 recites ““an acquisition unit,”, “a recognition unit”, “a control unit””.  Each of the claimed “units” is not described in the Specification as corresponding to a structural element. Thus, a clear determination of the structural element performing the corresponding function of each unit cannot be made. Correction is required.

4.	Claims 2-12, and 14-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent to a rejected claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph


CLAIM INTERPRETATION

5.	The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, and 13 limitations reciting “an overhead image generation unit;” “a towing determination unit,”  “a display image generation unit;”, “an acquisition unit,”, “a recognition unit”, “a control unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the units of the processing unit 64 may be configured as hardware such as electrical circuitry, or may be configured as software 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 8-10, 12, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito Haruo, JP 2008149764 A (English translation is included.),.

9. 	As per claim 1,  Haruo discloses: A parking assistance device comprising: 
an overhead image generation unit that generates an overhead image from a captured image obtained by capturing an image around a towing vehicle; (Haruo, [0008], “The vehicle peripheral monitoring image display processing means is provided with a vehicle peripheral monitoring image display processing means to be performed, and when the towed vehicle is connected to the towed vehicle, the vehicle peripheral monitoring image display processing means uses a photographed image of the towed vehicle
peripheral photographing means. ,”)
a towing determination unit that determines whether the towing vehicle tows a towed vehicle; (Haruo, [0009], “Further, another vehicle peripheral monitoring device according to the present invention includes a connection state determining means for determining whether or not the towed vehicle is connected to the towed vehicle, and the vehicle peripheral monitoring image display processing means can be used.”)
According to the vehicle peripheral monitoring device according to the present invention, when the towed vehicle is connected to the towed vehicle, the display range of the towed vehicle is larger than that of the first vehicle peripheral monitoring image by the vehicle peripheral monitoring image display processing means.” and 
a display image generation unit that generates an overhead image for display by trimming the trimming range of the overhead image, (Haruo, Claim 1,” The display range is formed so as to perform a process of displaying a second vehicle peripheral monitoring image having a portion widely formed from the towed vehicle side toward the towed vehicle side on the display unit.” ) and 
generates a display image including the overhead image for display on which the image of the towing vehicle is superimposed, wherein the overhead image display range setting unit selects the first display range when the towing determination unit determines that the towing vehicle does not tow the towed vehicle,  (Haruo, [0048], “When the connection state determination unit 20 determines that the trailer is not connected to the tractor, the vehicle peripheral monitoring image display processing unit 6 determines that the pixel range used for the non-connection monitoring image 12 is increased.”, and, [0049], “Then, the vehicle peripheral monitoring image display processing unit 6 generates the unconnected monitoring image 12 by performing conversion and composition using the conversion table 11 for the extracted images within the used pixel range, and the generated unconnected image. The time monitoring image 12 is displayed on the display 10.”)
 selects the second display range when the towing determination unit determines that the towing vehicle tows the towed vehicle.  (Haruo, [0011], “ According to the vehicle periphery monitoring device of the present invention, when the towed vehicle is connected to the towed vehicle, the display range of the towed vehicle is larger than that of the first vehicle periphery monitoring image by the vehicle periphery monitoring image display processing means. By displaying a second vehicle periphery monitoring image having a part that is widely formed from the side toward the towed vehicle side, even when the towed vehicle is connected to the towed vehicle, the periphery of the towed vehicle is sufficiently Can be monitored.”)

10.	As per claim 2, Haruo discloses: The parking assistance device according to claim 1, wherein the overhead image display range setting unit selects the trimming range from the plurality of display ranges at least including the first display range and the second display range wider than the first display range in a left-right direction of the towing vehicle. (Haruo, [0035], “Further, as shown in a region surrounded by a triangular frame consisting of a one-dot chain line in FIG. 6, the rear monitoring image 27 in the connected first type monitoring image 26 has a display range on both end sides in the vehicle width direction. Compared to the rear monitoring image 15 in the unconnected monitoring image 12, it is formed wider from the tractor side toward the trailer side. For example, as shown in the area within the bold line frame in FIG. 7, in order to use more images of parking scenes that exist on the left and right of the tractor, the pixel range on the left and right end sides than in the case of FIG.”)

11. 	As per claim 8, Haruo discloses: The parking assistance device according to claim 1, wherein the display image generation unit generates the display image including a peripheral image in a traveling direction of the front-rear direction of the towing vehicle, together with the overhead image for display.  (Haruo, Figure 6)

12. 	As per claim 9, Haruo discloses: The parking assistance device according to claim 1, wherein the display image generation unit determines whether the towed vehicle is detected based on a determination result of the towing determination unit, and determines and displays a display mode of an index indicating a state of the towing vehicle or the towed vehicle according to the determination result.  (Haruo, Figures 4 and 6, [0024], “The vehicle peripheral monitoring image shown in FIG. 4 is a first vehicle peripheral monitoring image, that is, a vehicle peripheral monitoring image in a state where a trailer as a towed vehicle is not connected to a tractor (hereinafter referred to as a nonconnected monitoring image 12)” , Notes: The index in this reference is item 28 on figure 6.”)

13. 	As per claim 10, Haruo discloses: The parking assistance device according to claim 9, wherein the display image generation unit does not display the index when the towing determination unit does not recognize the towed vehicle.  (Haruo, [0029], “The connection state determination unit 20 may determine whether or not the trailer is connected by image recognition using the captured images of the cameras 2, 3, 4, and 5.”, and Figure 4, block 18)

14. 	As per claim 12, Haruo discloses: The parking assistance device according to claim 9, wherein when displaying, as the index, a vehicle mark indicating the towed vehicle, the display image generation unit superimposes and displays the vehicle mark in a display corresponding position of the towed vehicle in a vehicle peripheral image based on an image around the towing vehicle. (Haruo, Figures 4 and 6, [0024], “The vehicle peripheral monitoring image shown in FIG. 4 is a first vehicle peripheral monitoring image, that is, a vehicle peripheral monitoring image in a state where a trailer as a towed vehicle is not connected to a tractor (hereinafter referred to as a nonconnected monitoring image 12)” , Notes: The index in this reference is item 28 which is the towed vehicle on figure 6.”)

15.	Claim 13, which is similar in scope to claims 1, 9, and 10 thus rejected under the same rationale.

16.	Claim 14, which is similar in scope to claim 10, thus rejected under the same rationale.

17.	Claim 16, which is similar in scope to claim 12, thus rejected under the same rationale.

Claim Rejections - 35 USC § 103

18.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 3, 4, are rejected under 35 U.S.C. 103 as being unpatentable over Ito Haruo, JP 2008149764 A (English translation is included.), as applied to claim 1 above, and further in view of Shigemura, US 2017/0158134 A1.

21. 	As per claim 3, Haruo discloses: The parking assistance device according to claim 1, (See rejection of claim 1 above.) 

22.	Haruo doesn’t expressly discloses:  the overhead image display range setting unit sets a center of the trimming range at a first front-rear position behind a center of 

23.	Shigemura discloses: the overhead image display range setting unit sets a center of the trimming range at a first front-rear position behind a center of the overhead image when the overhead image display range setting 5PRELIMINARY AMENDMENTAttorney Docket No.: Q253978 Appln. No.: Not Yet Assigned unit selects the second display range and the towing vehicle moves backward.  (Shigemura, Figures 14 , and 15, [0082], “FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”)

24.	Shigemura is analogous art with respect to Haruo because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that the overhead image display range setting unit sets a center of the trimming range at a first front-rear position behind a center of the overhead image when the overhead image display range setting5PRELIMINARY AMENDMENTAttorney Docket No.: Q253978 Appln. No.: Not Yet Assignedunit selects the second display range and the towing vehicle moves backward, as taught by Shigemura into the teaching of Haruo.  The suggestion for doing so would easily grasp obstacles existing around the vehicle. Therefore, it would have been obvious to combine Shigemura with Haruo.

FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.

26. 	As per claim 5, Haruo in view of Shigemura discloses:  The parking assistance device according to claim 1  wherein the overhead image display range setting unit sets the center of the trimming range at the second front-rear position in front of the center of the overhead image when the overhead image display range setting unit selects the second display range, a parking mode for setting a target parking position and assisting parking is set, and the towing vehicle moves forward, and the display image generation unit superimposes an image of the target parking position on the overhead image for display when the parking mode is set. (Shigemura, Figures 13-15, and [0082], “FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.

27. 	As per claim 6, Haruo in view of Shigemura discloses: The parking assistance device according to claim 1, wherein the overhead image display range setting unit sets the center of the trimming range at the first front-rear position behind the center of the overhead image when the overhead image display range setting unit selects the second display range, a parking mode for setting a target parking position and assisting parking is set, and the towing vehicle moves backward, and the display image generation unit superimposes an image of the target parking position on the overhead image for display when the parking mode is set. (Shigemura, Figures 13-15, and [0082], “FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.

28. 	As per claim 7, Haruo in view of Shigemura discloses: The parking assistance device according to claim 5, wherein the overhead image display range setting unit sets the center of the trimming range closer to the target parking position selected within the overhead image, in a left-right direction when the overhead image display range setting unit selects the second display range, and the target parking position is selected. (Shigemura, Figures 13-15, and [0082], “FIGS. 14 and 15 illustrate images that appear on the display screen 12 when the above-described bird's eye view image display process is performed. When, for example, the shift position is Neutral (N) as indicated in the upper half of FIG. 14, the vehicle image 24 is displayed substantially at the center of the display screen 12. In this instance, the driver can entirely grasp the forward and rearward surroundings.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 3 apply to this claim and are incorporated herein by reference.

29.	Claim 17, which is similar in scope to claim 1, thus rejected under the same rationale.

Allowable Subject Matter




Conclusion

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619